DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments have been fully considered and are persuasive.  The examiner agrees with the Applicant that the structure IP of the prior art reference is not functionally similar to a buried gate structure. Accordingly, the Non-Final Rejection of April 16, 2020 has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Publication 2014/0027844 A1 (“Jung”) and PCT WO 03/107430 A1 (“Wong”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.invention.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2014/0027844 A1 (“Jung”) in view of PCT WO 03/107430 A1 (“Wong”).

Re Claim 6: Jung discloses a semiconductor structure (FIGS. 3A-3E, [0055]) for a memory device comprising:  
101a/101b [0057] comprising a memory cell region (i) [0057] and a peripheral circuit region (ii) [0057] defined thereon; 
at least an active region [0062] formed in the peripheral circuit region (ii); 
a buried gate structure 100b formed in the active region [0062]; 
a conductive line structure 111 [0059] and  
at least a bit line contact plug 113 formed in the memory cell region (i), wherein a top surface of bit line contact plug 113 in the memory cell region (i) is leveled with a top surface of the conductive line structure 111 in the peripheral circuit region (ii) (FIG.3E).  

    PNG
    media_image1.png
    238
    496
    media_image1.png
    Greyscale

Jung is silent regarding the claimed limitation of a conductive line structure formed on the buried gate structure.

Wong illustrates an embodiment of a conductive line structure 22 formed on a buried interconnect 10 (=”buried gate structure”).


    PNG
    media_image2.png
    289
    549
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    422
    450
    media_image3.png
    Greyscale

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive line of Jung in order to create an embodiment of a conductive line structure formed on the buried gate structure in Jung in a manner as exemplified in Wong because Wong allows for increased circuit density (page 3).  

Re Claim 7: Jung in view of Wong disclose claim 6 in the manner as described above. 

109 [0050] sandwiched between the buried gate structure 100b and the conductive line structure 111, wherein the buried gate structure 100b and the conductive line structure 111 are physically spaced apart and electrically isolated from each other by the insulating layer 109 [0050] (FIG. 3E).  

Claims 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Wong as applied to claim 6 above and further in view of  US Patent Publication 2015/0031195 A1 (“Kim195”). 

Re Claim 8:   Jung in view of Wong disclose claim 6 in the manner as described above. 

Jung is silent regarding the claimed limitation further comprising a local inter connection structure electrically connecting the conductive line structure and the active region in the peripheral circuit region.

Kim’195 suggests the above claimed limitation of a local inter connection structure 144/142 electrically connecting a conductive line structure 134a and an active region ACT (FIG.10B, page 4, [0059-0063]).

    PNG
    media_image4.png
    520
    469
    media_image4.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung and Kim’195 in order to create an embodiment comprising a local inter connection structure electrically connecting the conductive line structure and the active region in the peripheral circuit region in Jung based upon the teachings from Kim’195 because Kim’195 improves BCAT density/integration MPEP § 2144(I.). 

Re Claim 9:  Jung in view of Wong in view of Kim’195 disclose claim 8 in the manner as described above.

Jung is silent regarding the claimed limitation wherein the local inter connection structure comprises: at least a first contact plug formed on the conductive line structure; at least a second contact plug formed on the active region at a first side of the buried gate structure; and at least a connecting layer electrically connecting the first contact plug and the second contact plug.

 at least a first contact plug 142 (=“1st plug”) formed on a conductive line structure 134a; at least a second contact plug 142 (=“2nd plug”) formed on the active region at a first side of a buried gate structure 130; and at least a connecting layer 144 electrically connecting a first contact plug 142 and a second contact plug 142 (FIG.10B, page 4, [0059-0063]).


[AltContent: textbox (1st plug)][AltContent: textbox (2nd plug)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    520
    469
    media_image4.png
    Greyscale



It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung and Kim’195 in order to create an  at least a first contact plug formed on the conductive line structure; at least a second contact plug formed on the active region at a first side of the buried gate structure; and at least a connecting layer electrically connecting the first contact plug and the second contact plug in Jung based upon the teachings from Kim’195 because Kim’195 improves BCAT density/integration MPEP § 2144(I.). 

Re Claim 13:  Jung in view of Wong in view of Kim’195 suggest claim 9 in the manner as described above.

Jung is silent regarding the claimed limitation further comprising an interconnection structure formed on the active region at a second side of the buried gate structure opposite to the first side.

                Kim'195 shows an interconnect structure 144/142 that traverses above several buried gate structures 130 and active regions (FIG. 10B). 



    PNG
    media_image4.png
    520
    469
    media_image4.png
    Greyscale



It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung and Kim’195 in order to create an embodiment further comprising an interconnection structure formed on the active region at a second side of the buried gate structure opposite to the first side in Jung based upon the teachings from Kim’195 because Kim’195 improves BCAT density/integration MPEP § 2144(I.). 

Re Claim 14:  Jung in view of Wong in view of Kim’195 disclose claim 9 in the manner as discussed above.

Jung is silent regarding the claimed limitation wherein the interconnection structure electrically connecting the active region to a bit line, or alternatively electrically connecting the active region to a bit line bar (/BL).

            Kim’195 discloses wherein the “…bit line 144 may be electrically connected to the first contact plug 142…” (FIG. 10B, page 4, [0060]).

    PNG
    media_image4.png
    520
    469
    media_image4.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung and Kim’195 in order to create an embodiment wherein the interconnection structure electrically connecting the active region to a bit line, or alternatively electrically connecting the active region to a bit line bar (/BL) in Jung based upon the teachings from Kim’195 because Kim’195 improves BCAT density/integration MPEP § 2144(I.). 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Wong in of view Kim’195 as applied to claim 9 above and further in view of US Patent Publication 2008/0284029 A1 (“Kim’029”).

Re Claim 10:  Jung in view of Wong in view of Kim’195 suggest claim 9 in the manner as described above.

Jung is silent regarding the claimed limitation wherein the second contact plug comprises a contact plug upper portion and a contact plug lower portion.

            Kim’029 suggests the above claimed limitation of the second contact plug 22/32 with the disclosure wherein "[e]ach of the direct contact plug 22 (=”contact plug lower portion”) and the bit line conductive pattern 25 (=”contact plug upper portion”) may include a conductive layer, such as a metal layer, a metal silicide layer, a poly-silicon layer and/or a combination layer thereof" (FIG. 2B, page 4, [0042-0043]).  


    PNG
    media_image5.png
    378
    520
    media_image5.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung and Kim’029 in order to create an embodiment wherein the second contact plug comprises a contact plug upper portion and a contact plug lower portion in Jung to be formed according to the teachings of Kim’029 because it would have been obvious to one of ordinary skill to modify Jung’s contacts in order to add an improved contact structure MPEP § 2144(I.). 

Re Claim 11:  Jung in view of Wong in view of Kim’195 in view of Kim’029 suggest claim 10 in the manner as described above.



Kim’029 further suggests the claimed limitation wherein a top surface of the contact plug lower portion of the second contact plug is leveled with a top surface of the conductive line structure (FIG. 2B).


    PNG
    media_image5.png
    378
    520
    media_image5.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung and Kim’029 in order to create an embodiment wherein a top surface of the contact plug lower portion of the second contact plug is leveled with a top surface of the conductive line structure in Jung to be formed according to the teachings of Kim’029 because it would have been obvious to one of ordinary skill to modify Jung’s contacts in order to add an improved contact structure MPEP § 2144(I.).  

Re Claim 12:  Jung in view of Wong in view of Kim’195 in view of Kim’029 suggest claim 10 in the manner as described above.

(col 12, lines 50-55), Jung is silent regarding the claimed limitation wherein the contact plug upper portion and the first contact plug comprise a same material, and the contact plug lower portion and the conductive line structure comprise a same material.

Kim’029 teaches wherein "[e]ach of the direct contact plug 22 (=”contact plug lower portion”) and the bit line conductive pattern 25 (=”contact plug upper portion”) may include a conductive layer, such as a metal layer, a metal silicide layer, a poly-silicon layer and/or a combination layer thereof" (FIG. 2B, page 4, [0042-0043]) and specifically, uses tungsten and titanium as examples of contact materials.
Note: the claim language does not preclude the contact plug upper portion, contact plug lower portion, first contact plug and the conductive line structure from being comprised of the same material.

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung and Kim’029 in order to create an embodiment wherein the contact plug upper portion and the first contact plug comprise a same material, and the contact plug lower portion and the conductive line structure comprise a same material in Jung based upon the teachings from Kim’029 because Kim’029 improves BCAT density/integration MPEP § 2144(I.).  




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Charles N. Ausar-El/
Examiner
Art Unit 2819
9/11/2021



/ALLEN L PARKER/Supervisory Patent Examiner, 
Art Unit 2819